                   Case 19-12484-MFW              Doc 20       Filed 11/20/19         Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                   Chapter 11

JUNO USA, LP, et al., 1                                  Case No. 19-12484 (MFW)

                   Debtors.                              (Joint Administration Requested)


    NOTICE OF FILING OF BANKRUPTCY PETITIONS AND RELATED PLEADINGS;
     NOTICE AND AGENDA OF HEARING ON FIRST DAY MOTIONS SCHEDULED
       FOR NOVEMBER 21, 2019 AT 10:00 A.M. (PREVAILING EASTERN TIME) 2

               PLEASE TAKE NOTICE that, on November 19, 2019, the above-captioned debtors and

their affiliated debtors-in-possession (collectively, the “Debtors”), by and through their

proposed undersigned counsel, filed voluntary petitions for relief under chapter 11 of title 11 of

the United States Code (as amended, the “Bankruptcy Code”), as set forth below:

A.        VOLUNTARY PETITIONS

          1.       Juno USA, LP ― Case No. 19-12484 (MFW)

          2.       GT Forge, Inc. ― Case No. 19-12486 (MFW)

          3.       Sabo One LLC ― Case No. 19-12487 (MFW)

          4.       Juno Oregon LLC ― Case No. 19-12488 (MFW)

          5.       Vulcan Cars LLC ― Case No. 19-12490 (MFW)

          6.       Omaha LLC ― Case No. 19-12491 (MFW)




1
     The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification number,
     are: Juno USA, LP (5772); Sabo One LLC (2759); Juno Oregon LLC (4462); Vulcan Cars LLC (4733); GT
     Forge, Inc. (1093); and Omaha LLC (8656). The mailing address for the Debtors listed above is 74 West Long
     Lake Road, Suite 205, Bloomfield Hills, Michigan 48304.
2
     Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-6878)
     or facsimile (866-533-2946).
                   Case 19-12484-MFW           Doc 20       Filed 11/20/19   Page 2 of 3



               PLEASE TAKE FURTHER NOTICE that, in addition to the filing of their voluntary

petitions, the Debtors have filed the following first day motions and related pleadings

(collectively, the “First Day Motions”):

B.        FIRST DAY PLEADINGS 3
          1.       Motion of the Debtors for Entry of an Order Directing the Joint Administration of
                   the Debtors’ Chapter 11 Cases [Docket No. 4];

          2.       Motion of the Debtors for Entry of Interim and Final Orders (a) Authorizing the
                   Continued Use of the Debtors’ Cash Management System, (b) Authorizing
                   Continued Transfers Among Debtors and Non-Debtor Affiliates, and (c)
                   Scheduling a Final Hearing on the Motion [Docket No. 5];

          3.       Motion of the Debtors for Entry of an Order Limiting Service [Docket No. 6];

          4.       Motion of the Debtors for Entry of an Order (i) Authorizing the Debtors to File a
                   Consolidated List of Creditors in Lieu of Submitting a Separate Mailing Matrix
                   for each Debtor, and (ii) to File a Consolidated List of the Debtors’ Twenty (20)
                   Largest Unsecured Creditors [Docket No. 7];

          5.       Application of the Debtors for Entry of an Order Appointing Omni Agent
                   Solutions, Inc. as Claims and Noticing Agent [Docket No. 8];

          6.       Motion of the Debtors for Entry of an Order Authorizing the Debtors to Continue
                   their Insurance Policies and Pay Prepetition and Postpetition Obligations in
                   Respect Thereof [Docket No. 10];

          7.       Motion of the Debtors for Entry of Interim and Final Orders (i) Authorizing the
                   Debtors to Pay Certain Prepetition Taxes and (ii) Granting Related Relief [Docket
                   No. 11];

          8.       Motion of the Debtors for Entry of Interim and Final Orders (i) Authorizing
                   Debtors to Obtain Postpetition Secured Financing, (ii) Authorizing the Use of
                   Cash Collateral, (iii) Modifying the Automatic Stay, (iv) Scheduling a Final
                   Hearing, and (v) Granting Related Relief [Docket No. 14];

          9.       Motion of the Debtors for Interim and Final Order (i) Authorizing the Debtors to
                   Pay Certain Prepetition Wages and Compensation, (ii) Authorizing the
                   Continuation of Employee Benefits Programs, (iii) Authorizing Banks to Honor
                   and Process Checks and Transfers Related to Such Employee Obligations, and
                   (iv) Granting Related Relief [Docket No. 15].



3
     Docket references refer to the Docket of Case No. 19-12484 (MFW).


                                                      -2-
              Case 19-12484-MFW          Doc 20     Filed 11/20/19   Page 3 of 3



       PLEASE TAKE FURTHER NOTICE that, in addition to the filing of their voluntary

petitions and First Day Motions, the Debtors have filed:

       1.      Declaration of Melissa S. Kibler in Support of First Day Motions [Docket No. 3].

       PLEASE TAKE FURTHER NOTICE that a hearing (the “First Day Hearing”) with respect

to the First Day Motions is scheduled for November 21, 2019 at 10:00 a.m. (prevailing

Eastern Time) before the Honorable Kevin Gross at the United States Bankruptcy Court for the

District of Delaware, 824 Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801.

       PLEASE TAKE FURTHER NOTICE that any and all objections to the First Day Motions

may be made at the First Day Hearing.

       PLEASE TAKE FURTHER NOTICE that copies of all petitions, motions and pleadings

identified herein are available on the website of the Debtors’ proposed claims agent at

https://omniagent.com/juno.

Dated: November 20, 2019                     CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware

                                             /s/ William E. Chipman, Jr.
                                             William E. Chipman, Jr. (No. 3818)
                                             Mark L. Desgrosseilliers (No. 4083)
                                             Mark D. Olivere (No. 4291)
                                             Hercules Plaza
                                             1313 North Market Street, Suite 5400
                                             Wilmington, Delaware 19801
                                             Telephone:     (302) 295-0191
                                             Facsimile:     (302) 295-0199
                                             Email:         chipman@chipmanbrown.com
                                                            desgross@chipmanbrown.com
                                                            olivere@chipmanbrown.com

                                             Proposed Counsel to the Debtors and
                                             Debtors-In-Possession




                                              -3-
